Citation Nr: 0520476	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-08 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right ankle, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

The instant appeal arose from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Louisville, Kentucky, which denied a claim for an 
increased rating for residuals of a right ankle fracture.  
The Board of Veterans' Appeals notes that service connection 
for a separate 10 percent evaluation for traumatic arthritis 
of the right ankle was granted in a June 2002 rating 
decision.  Since the claim for an increased rating for 
residuals of a right ankle fracture has not been withdrawn, 
an increased rating above 20 percent for limitation of motion 
with a separate 10 percent rating for arthritis remains at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

This case was remanded by the Board in January 2004 for 
further development.


FINDINGS OF FACT

1.  Application of the VA Schedule for Rating Disabilities to 
the clinical evidence of record does not reveal a diagnostic 
code under which a rating in excess of the two separate 
ratings of 20 percent and 10 percent could be assigned for 
the service-connected residuals of a right ankle fracture.

2.  There are no extraordinary factors associated with the 
service-connected residuals of a right ankle fracture 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
limitation of motion for residuals of a right ankle fracture 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.71, Diagnostic Code 5271 (2004).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right ankle are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, Part 4, 
4.71, Diagnostic Code 5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board of Veterans' Appeals (Board) finds that the veteran 
was provided proper VCAA notice with respect to this case.  
The veteran was provided with VCAA letters dated October 15, 
2001, February 28, 2002, May 23, 2003, and March 24, 2004.  
These letters provided content complying notice to the 
claimant regarding what information and evidence was needed 
to substantiate his claims for an increased evaluation and an 
increased initial evaluation, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letters advised him 
what evidence was needed to establish entitlement to a higher 
evaluation for his service-connected right ankle disorder.  
The letters advised him that VA would attempt to get any 
relevant federal evidence, as well as any private medical 
evidence which he identified and informed him that he needed 
to provide enough information about his records so that they 
could be requested.  With regard to the fourth element of 
notice, the Board notes that VA did literally request the 
veteran to provide "any evidence in his possession" that 
pertains to his claim in the March 24, 2004, letter.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions and 
has repeatedly asserted in written statements that his only 
right ankle treatment is with the VA Medical Center (MC) in 
Lexington, Kentucky.  In addition to the treatment records 
from the Lexington VAMC, VA has developed the veteran's 
service medical records. 

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1).  Two examinations have 
been provided in connection with the claim for higher 
evaluations.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran desires higher ratings for his service-connected 
right ankle disability.  He maintains, in essence, that the 
evaluations currently assigned do not adequately reflect the 
severity of his impairment.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based upon an average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran appealed the initial assignment of the evaluation 
for his service-connected traumatic arthritis of the right 
ankle.  The issue before the Board is taken to include 
whether there is any basis for "staged" ratings for 
arthritis at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that, when a Diagnostic Code provides 
for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, as here, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

Disabilities of the ankle are evaluated in accordance with 
VA's Schedule for Rating Disabilities, set out at 38 C.F.R. 
part 4.  The veteran's service-connected right ankle is 
currently assigned a 20 percent disability rating under 
Diagnostic Code 5271 for limitation of motion of the ankle 
and a 10 percent disability evaluation under Diagnostic Code 
5010 for traumatic arthritis.  The highest assignable rating 
for limited motion of the ankle under Diagnostic Code 5271 is 
20 percent.  

A rating in excess of the 20 percent and 10 percent ratings 
currently assigned for the right ankle disability is also not 
warranted under any other potentially applicable Diagnostic 
Code listed under the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  The evidence of record fails to demonstrate 
ankylosis such as to allow for a rating under Diagnostic Code 
5270 for ankylosis of the ankle.  The April 2004 VA examiner 
found range of motion on all planes.  Indeed, the veteran 
retains use of the right ankle.  For these reasons, a finding 
of ankylosis does not accurately reflect the veteran's 
disability picture.  As a result, Diagnostic Code 5270 is not 
for application.

As the veteran's initial injury was a fracture of the tibia 
and fibula, the Board has also considered the application of 
Diagnostic Code 5262.  Under this Diagnostic Code, a 20 
percent disability requires malunion of the tibia and fibula 
with moderate knee or ankle disability and a 30 percent 
disability rating requires a showing of malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent disability rating requires nonunion of the tibia and 
fibula with loose motion, requiring brace.  The X-ray 
evidence shows healed fractures of the tibia and fibula with 
some deformity.  The Board does not find that this evidence 
equates to a higher, 30 percent, rating under Diagnostic Code 
5262 as there is no medical evidence of malunion of the tibia 
and fibula with marked knee or ankle disability.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The medical evidence of record does not 
demonstrate that the veteran has been hospitalized for his 
right ankle disorder during the appeal period.  While the 
veteran reported during the April 2004 VA examination that 
six years ago it became too painful to stand or walk for any 
period of time sufficient for employment, the evidence does 
not reveal that the right ankle produced marked interference 
with employment.  The March 2002 VA examination report noted 
that the veteran was able to ambulate about 200 yards on that 
day.  Further, the April 2004 VA examination report noted 
usual shoe wear on the veteran's left shoe.  

Thus, the Board finds that the veteran's level of right ankle 
disability has already been contemplated in the assigned 
evaluation, and application of the regular schedular 
standards is not impracticable.  Hence the Board agrees with 
the RO that referral for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Regardless, the Board notes that as a practical matter the 
veteran is already in receipt of an extraschedular rating to 
the extent that he is receiving the maximum schedular rating, 
20 percent, for limitation of motion of the ankle and in 
addition, he is receiving another 10 percent rating for 
traumatic arthritis of the ankle, which is likewise rated on 
the basis of limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claims for higher evaluations for 
limitation of motion and traumatic arthritis of the right 
ankle.


ORDER

A claim for an increased rating, above 20 percent, for 
limitation of motion of the right ankle is denied.

A claim for an initial rating in excess of 10 percent for 
traumatic arthritis of the right ankle is also denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


